People v Goodwin (2018 NY Slip Op 08362)





People v Goodwin


2018 NY Slip Op 08362


Decided on December 6, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2018

Friedman, J.P., Kapnick, Webber, Kahn, Kern, JJ.


7828 3716/15

[*1]The People of the State of New York, Respondent,
vKen Goodwin, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (M. Callagee O'Brien of counsel), for respondent.

Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered May 13, 2016, convicting defendant, after a jury trial, of two counts of attempted assault in the first degree, and two counts of assault in the second degree, and sentencing him to an aggregate term of 12 years, unanimously affirmed.
The court providently exercised its discretion in permitting a witness with extensive experience regarding the presence of weapons in correctional facilities to provide background testimony about how weapons are smuggled into, or created or hidden in, such places. One of the contested issues at trial was whether the victim's injury had been inflicted by means of a dangerous instrument, and the testimony at issue was helpful to the jury in explaining how defendant was able to have a weapon in jail and why it was not recovered. This evidence was analogous to background testimony on methods used by drug dealers to avoid being caught with drugs and buy money, and such testimony has long been accepted by courts (see People v Brown , 97 NY2d 500, 505-507 [2002]). Furthermore, there was nothing unduly prejudicial about this evidence.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 6, 2018
CLERK